Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 08-2284

                RAMÓN ANTONIO BORRERO-McCORMICK,

                       Plaintiff, Appellant,

                                    v.

    UNIVERSITY OF HEALTH SCIENCES ANTIGUA SCHOOL OF MEDICINE,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]


                                 Before

                    Torruella, Stahl and Lipez,
                          Circuit Judges.



     José Javier Santos Mimoso on brief for appellant.




                             July 17, 2009
           Per Curiam. This appeal arises from a breach of contract

action brought by Ramón Antonio Borrero McCormick against the

University of Health Sciences Antigua School of Medicine, alleging

that the University breached its contract to provide him with a

medical   degree    despite      his    completion   of   all    applicable

requirements, in particular, the required clinical rotations.            By

way of relief, he sought both damages and equitable relief, i.e.,

a medical degree.     The district court reserved the propriety of

equitable relief to itself, but the case proceeded to a jury trial

on liability and damages.         After Borrero rested his case, the

University moved for entry of judgment in its favor, and the

district court granted the motion.           This is an appeal from that

ruling.

           As we recently reiterated, "[a] trial court confronted

with a motion for judgment as a matter of law must scrutinize the

evidence and the inferences reasonably extractable therefrom in the

light   most   hospitable   to   the    nonmovant.   In   conducting   that

perscrutation, . . . the court must not pass upon the credibility

of the witnesses, resolve evidentiary conflicts, or engage in a

comparative weighing of the proof.           A motion for judgment as a

matter of law may be granted only if the evidence, viewed from this

perspective, adumbrates a result as to which reasonable minds could

not differ."    Martínez-Serrano v. Quality Health Servs., Inc., 568

F.3d 278, 285 (1st Cir. 2009) (citations omitted).              Not only is

                                       -2-
that legal standard inhospitable to such motions, but also, as we

have repeatedly cautioned, interests of judicial economy counsel

against granting such motions, particularly before all the evidence

is in.       Rather, "in most cases a trial court will be better

advised to reserve decision on . . . a motion [for judgment as a

matter of law], passing on the legal question only after submitting

the case to the jury.     Mid-trial directed verdicts should be the

exception, not the rule."    Gibson v. City of Cranston, 37 F.3d 731,

735 n.4 (1st Cir. 1994); EnergyNorth Natural Gas, Inc. v. Century

Indem. Co., 452 F.3d 44, 50 (1st Cir. 2006) (citing Unitherm Food

Sys. Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 405-06 (2006)).

            Here, the district court purported to apply the above

standard.    However, in fact, it expressly drew inferences against

Borrero   and   implicitly   found    him   and   one   of   his   witnesses

incredible.     Contrary to the district court's conclusion that "the

evidence in favor of Defendant is so overwhelming that reasonable

persons could not arrive at a contrary verdict," the evidence that

had been presented when the motion for judgment was granted was

legally     sufficient--though   conflicting      and   dubious    in   some

respects--for a reasonable jury to conclude that Borrero had

completed the required clinical rotations.

            Specifically, at the outset of the trial, the parties

stipulated that the required rotations were as follows:            internal

medicine, 12 weeks; surgery, 12 weeks; obstetrics and gynecology,


                                     -3-
8 weeks; pediatrics, 6 weeks; psychiatry, 6 weeks; family medicine,

4 weeks; and electives, 30 weeks.              Near the end of Borrero's case,

they further stipulated to the accuracy of a chart showing that

Borrero     completed        the   required    number         of   weeks   of    internal

medicine, surgery, obstetrics and gynecology, and family medicine

and    more    than    the    required   number          of   weeks   of     pediatrics,

psychiatry, and electives on particular dates.                         That chart was

consistent      with      Borrero's    own    testimony        and    with    the   dates

appearing on evaluations signed by the doctors who supervised each

of the rotations.          In addition, two doctors at the hospital where

most of the rotations were performed certified that Borrero had

completed all of the required rotations.

               To be sure, there was conflicting evidence (despite the

above-referenced stipulation) as to the dates on which some of the

rotations were performed. And, when confronted with that evidence,

the certifying doctors conceded that their certifications may have

been inaccurate in that respect.                Nevertheless, at least one of

those doctors maintained that even if the dates certified were

incorrect, Borrero had put in the requisite time in each specialty.

Despite       the   University's      efforts       to    impeach     that       witness's

credibility, the jury could have believed him.

               From the University's opening statement and its argument

in support of its motion for judgment, it appears that its theory

of    the   case    was    that    Borrero    did   not       complete     the    required


                                         -4-
rotations because some of the rotations admittedly overlapped with

others.      However, up to the point when the motion for judgment was

granted, there was no evidence that the University prohibited

medical students from performing overlapping rotations.                Borrero

himself and the doctor in charge of the clinical rotation program

at the hospital where Borrero did his rotations testified that they

were   not    aware    of   any   such   prohibition;   no   such   requirement

appeared in any of the written agreements introduced; and the jury

could have credited the testimony of one of the doctors that a

student could learn about more than one specialty at once because

treatment of one patient might involve interaction with doctors in

various fields; for example, delivery of a baby by Caesarian

section might involve obstetrics, anaesthesiology, surgery, and

pediatrics.       Moreover, because it was stipulated that Borrero

performed more than the required number of weeks in several areas,

some overlap would not necessarily mean that he fell short of the

required weeks in each area.

              Similarly, at the time the motion was granted, there had

been no testimonial or documentary evidence presented as to why the

University did not permit Borrero to graduate.               Borrero testified

that the University never explained its decision to him and no

rationale appears in any of the documentary evidence that had been

admitted     up   to   that   point.      In   its   opening   statement,   the

University promised that an explanation would be provided through


                                         -5-
the testimony of University officials, but that testimony was

pretermitted by the granting of the motion.     Although it is true

that a court should defer to the professional judgment of academic

officials on such matters, Mangla v. Brown University, 135 F.3d 80,

84 (1st Cir. 1998), here there was no evidence of a judgment to

which the court could defer.

          In sum, this is not a case where there was no evidence on

an essential element of the plaintiff's claim, cf. Martínez-Serrano,

568 F.3d at 287, or where the evidence that had been presented at

the time that the motion was granted was so one-sided that no

rational jury could have found in Borrero's favor, cf. Mangla, 135

F.3d at 84.    Because the district court therefore erred in granting

the motion at that point, we vacate the judgment.    In doing so, we

recognize the burden that this places on the district court;

however, that burden could have been avoided if that court had

heeded our advice of reserving judgment on a mid-trial motion for

judgment and allowing the case to go to the jury first.

          Vacated and remanded. See 1st Cir. R. 27.0(c).    No costs

are awarded.




                                  -6-